                                                                         Case 3:21-cv-02886-JCS Document 1 Filed 04/21/21 Page 1 of 11




                                                                   1   Jonah A. Grossbardt (State Bar No. 283584)
                                                                       Matthew L. Rollin (State Bar. No. 332631)
                                                                   2   SRIPLAW
                                                                   3   8730 Wilshire Boulevard
                                                                       Suite 350
                                                                   4   Beverly Hills, CA 90211
                                                                       323.364.6565 – Telephone
                                                                   5   561.404.4353 – Facsimile
                                                                   6   jonah.grossbardt@sriplaw.com
                                                                       matthew.rollin@sriplaw.com
                                                                   7
                                                                       Attorneys for Plaintiff
                                                                   8
                                                                       ALEXANDER BAYONNE STROSS
                                                                   9
                                                                  10
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                                               UNITED STATES DISTRICT COURT
                                                                  11
                                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                                                  12
                                                                  13   ALEXANDER BAYONNE STROSS,                       Case Number:
                                                                  14
SRIPLAW




                                                                                      Plaintiff,
                                                                  15                                                   Copyright Infringement
                                                                              vs.
                                                                  16                                                   Demand for Jury Trial
                                                                  17   AIRBNB, INC. AND DAN KLORES
                                                                       COMMUNICATIONS, LLC,
                                                                  18
                                                                                      Defendants.
                                                                  19
                                                                  20
                                                                                      COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                  21                      (INJUNCTIVE RELIEF DEMANDED)

                                                                  22          Plaintiff Alexander Bayonne Stross by and through his undersigned counsel,
                                                                  23   hereby brings this Complaint against Defendants Airbnb, Inc. and Dan Klores
                                                                  24   Communications, LLC for damages and injunctive relief, and in support thereof states as
                                                                  25   follows:
                                                                  26   ///
                                                                  27   ///
                                                                  28   ///



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT                                           CASE NO.:
                                                                       PAGE NO. 1 OF 11
                                                                         Case 3:21-cv-02886-JCS Document 1 Filed 04/21/21 Page 2 of 11




                                                                   1                                SUMMARY OF THE ACTION
                                                                   2          1.      Plaintiff Alexander Bayonne Stross (“Stross”) brings this action for
                                                                   3   violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and
                                                                   4   distribute Stross’s original copyrighted works of authorship.
                                                                   5          2.      Stross is the owner and principal photographer of Stross Stock. After
                                                                   6   traveling the world with his camera, creating thousands of high-quality photographs, the
                                                                   7   natural next step was to offer the public means to license his Work. Each photo on Stross
                                                                   8   Stock is shot with top-quality equipment, thoughtfully produced, hand selected, and
                                                                   9   tastefully edited before being made available to the public. Stross is a native of Austin,
                                                                  10   Texas, and watched the small city grow and develop into an urban hot spot. This served
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  11   as his inspiration to become a photographer, centering his expertise on complicated
                                                                  12   architectural photography and landscape photography. In 2016, Stross was nominated and
                                                                  13   accepted as a professional member of the American Society of Media Photographers,
                                                                  14   which is a high honor. Stross received a B.S. in Computer Science at the University of
SRIPLAW




                                                                  15   Texas at Austin and has since combined his love for the photographic arts and computer
                                                                  16   science by building an online system to help protect artists' works on the internet..
                                                                  17          3.      Defendant Airbnb, Inc. (“Airbnb”) is one of the world’s largest
                                                                  18   marketplaces for unique, authentic places to stay and things to do, offering over 7 million
                                                                  19   accommodations and tens of thousands of handcrafted activities, all powered by local
                                                                  20   hosts. An economic empowerment engine, Airbnb has helped millions of hospitality
                                                                  21   entrepreneurs monetize their spaces and their passions while keeping the financial
                                                                  22   benefits of tourism in their own communities. With more than three quarters of a billion
                                                                  23   guest arrivals to date, and accessible in 62 languages across 220+ countries and regions,
                                                                  24   Airbnb promotes people-to-people connection, community and trust around the world. At
                                                                  25   all times relevant to herein, Airbnb is the owner of the website located at the URL
                                                                  26   “https://www.airbnb.com/” (the website).
                                                                  27          4.      Dan Klores Communications, LLC (“DKC”) is a public relations firm that
                                                                  28   knows how to drive brand stories and generate news. DKC is in the business of



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT                                                CASE NO.:
                                                                       PAGE NO. 2 OF 11
                                                                         Case 3:21-cv-02886-JCS Document 1 Filed 04/21/21 Page 3 of 11




                                                                   1   enhancing reputation, building credibility, and increasing awareness. They are
                                                                   2   persuaders, influencers, opinion makers, writers, content creators, and experience
                                                                   3   producers that are guided by data and instinct.
                                                                   4          5.      Stross alleges that Airbnb copied Stross's copyrighted works from the
                                                                   5   internet in order to advertise, market and promote its business activities. Airbnb
                                                                   6   committed the violations alleged in connection with Airbnb's business for purposes of
                                                                   7   advertising and promoting sales to the public in the course and scope of Airbnb's
                                                                   8   business.
                                                                   9          6.      Stross alleges that DKC copied Stross's copyrighted works from the
                                                                  10   internet in order to advertise, market and promote its business activities. DKC committed
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  11   the violations alleged in connection with DKC's business for purposes of advertising and
                                                                  12   promoting sales to the public in the course and scope of DKC's business.
                                                                  13                                JURISDICTION AND VENUE
                                                                  14          7.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.
SRIPLAW




                                                                  15          8.      This Court has subject matter jurisdiction over these claims pursuant to 28
                                                                  16   U.S.C. §§ 1331, 1338(a).
                                                                  17          9.      Airbnb is subject to personal jurisdiction in California.
                                                                  18          10.     DKC is subject to personal jurisdiction in California.
                                                                  19          11.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and
                                                                  20   1400(a) because the events giving rise to the claims occurred in this district, Defendants
                                                                  21   engaged in infringement in this district, Defendants resides in this district, and
                                                                  22   Defendants are subject to personal jurisdiction in this district.
                                                                  23                                          DEFENDANT
                                                                  24          12.     Airbnb, Inc. is a California Corporation with its principal place of business
                                                                  25   at 888 Brannan Street, Suite #4, San Francisco, California 94103, and can be served by
                                                                  26   serving its Registered Agent, CSC Lawyers Incorporating Service, 2710 Gateway Oaks
                                                                  27   Drive, Suite 150N, Sacramento, CA 95833.
                                                                  28



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT                                                 CASE NO.:
                                                                       PAGE NO. 3 OF 11
                                                                         Case 3:21-cv-02886-JCS Document 1 Filed 04/21/21 Page 4 of 11




                                                                   1          13.      Dan Klores Communications, LLC is a Delaware Corporation with an
                                                                   2   office at 425 Bush Street #410, San Francisco, CA 94108 and is registered to do business
                                                                   3   with the California Secretary of State and can be served by serving its Registered Agent
                                                                   4   Brenda Gilmore, 700 San Vicente Boulevard, Room G-405, West Hollywood CA 90069.
                                                                   5                         THE COPYRIGHTED WORKS AT ISSUE
                                                                   6          14.      Stross created the photographs listed on the chart below, attached hereto as
                                                                   7   Exhibit 1, and collectively referred to herein as the “Works.”
                                                                   8                                   Photo Name                                  Registration
                                                                   9    1           20111111-_MG_0015_16_17_18_19_20Adjust-Edit                   VAu 1-089-810
                                                                  10
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                        2                    20111111-_MG_0120-Edit.jpg3                          VAu 1-089-810
                                                                  11    3    20111111-_MG_0156_57_58_59_60_61Adjust-Edit-Edit.jpg                 VAu 1-089-810
                                                                  12    4           20111111-_MG_0312_3_4_5_6_7Adjust-Edit.jpg                    VAu 1-089-810
                                                                  13    5       20111111-_MG_0365_66_67_68_69_70Adjust-Edit.jpg                   VAu 1-089-810
                                                                  14    6    20111111-_MG_0398_399_400_401_402_403Adjust-Edit.jpg                 VAu 1-089-810
SRIPLAW




                                                                  15    7              20111111-_MG_0500_1_2_3_4_5Adjust.jpg                      VAu 1-089-810
                                                                  16    8               20111111-_MG_0552_3_4_6_7-Edit.jpg                        VAu 1-089-810
                                                                  17    9           20111111-_MG_0523_4_5_6_7_8Adjust-Edit.jpg                    VAu 1-089-810
                                                                  18    10      20111111-_MG_0318_19_20_21_22_23Adjust-Edit.jpg                   VAu 1-089-810
                                                                  19
                                                                  20          15.      At the time he created the Works Stross applied copyright management
                                                                  21   information to the Works consisting of a copyright symbol, and his name, Alexander
                                                                  22   Stross, written in faint white writing at the bottom right corner of the images.
                                                                  23          16.      Stross also created the photograph titled 20140812-1B3A3842-Edit.jpg
                                                                  24   (“Modern Guesthouse”) is attached hereto and included in Exhibit 1.
                                                                  25          17.      Stross registered the Works with the Register of Copyrights on February
                                                                  26   19, 2012 and was assigned the registration number VAu 1-089-810. Stross registered
                                                                  27   Modern Guesthouse on January 15, 2015 and was assigned the registration number VAu
                                                                  28   1-198-970.


                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT                                               CASE NO.:
                                                                       PAGE NO. 4 OF 11
                                                                         Case 3:21-cv-02886-JCS Document 1 Filed 04/21/21 Page 5 of 11




                                                                   1            18.   The Certificates of Registration are attached hereto as Exhibit 2.
                                                                   2            19.   At all relevant times Stross was the owner of the copyright to Modern
                                                                   3   Guesthouse and the copyrighted Works at issue in this case.
                                                                   4                            INFRINGEMENT BY DEFENDANTS
                                                                   5            20.   Airbnb has never been licensed to use Modern Guesthouse and the Works
                                                                   6   in this action for any purpose.
                                                                   7            21.   On a date after Modern Guesthouse and the Works in this action were
                                                                   8   created, but prior to the filing of this action, Airbnb copied Modern Guesthouse and the
                                                                   9   Works.
                                                                  10            22.   Airbnb copied Stross's copyrighted Modern Guesthouse and the Works
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  11   without Stross's permission.
                                                                  12            23.   After Airbnb copied Modern Guesthouse and the Works it made further
                                                                  13   copies and distributed the Work on the internet to promote the sale of goods and services
                                                                  14   as part of home rental and vacation platform.
SRIPLAW




                                                                  15            24.   Airbnb copied and distributed Stross's copyrighted Modern Guesthouse
                                                                  16   and the Works in connection with Airbnb's business for purposes of advertising and
                                                                  17   promoting Airbnb's business, and in the course and scope of advertising and selling
                                                                  18   products and services.
                                                                  19            25.   Stross's Modern Guesthouse and the Works are protected by copyright but
                                                                  20   are not otherwise confidential, proprietary, or trade secrets.
                                                                  21            26.   Airbnb committed copyright infringement of the Works as evidenced by
                                                                  22   the documents attached hereto as Exhibit 3.
                                                                  23            27.   Stross never gave Airbnb permission or authority to copy, distribute or
                                                                  24   display Modern Guesthouse and the Works at issue in this case.
                                                                  25            28.   Stross first notified Airbnb of the allegations regarding the Works on April
                                                                  26   29, 2019. A copy of the takedown letter is attached as Exhibit 4.
                                                                  27
                                                                  28



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT                                                CASE NO.:
                                                                       PAGE NO. 5 OF 11
                                                                         Case 3:21-cv-02886-JCS Document 1 Filed 04/21/21 Page 6 of 11




                                                                   1             29.   Airbnb did not respond to Stross and did not remove the Works from its
                                                                   2   website. A copy of the images on Airbnb’s website after the takedown letter was sent is
                                                                   3   attached as Exhibit 5.
                                                                   4             30.   Stross again notified Airbnb of the allegations set forth herein on August
                                                                   5   11, 2020 and referenced the prior notice in the email. A copy of the email is attached
                                                                   6   hereto and marked Exhibit 6.
                                                                   7             31.   On August 14, 2020, Airbnb responded to the take down notice and asked
                                                                   8   for additional information which was provided to it. A copy of the email is attached
                                                                   9   hereto and marked Exhibit 7.
                                                                  10             32.   On August 14, 2020, Airbnb stated that it was going to take down the
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  11   Works. A copy of the email from Airbnb is attached hereto and marked Exhibit 8.
                                                                  12             33.   On November 6, 2020, Stross once again found unauthorized uses his
                                                                  13   Works on Airbnb’s website. Screenshots of the infringement are attached hereto and
                                                                  14   marked Exhibit 9.
SRIPLAW




                                                                  15             34.   Airbnb has still not taken the Works off its website and web servers. A
                                                                  16   copy of the images on Airbnb’s website and webservers is attached hereto and marked
                                                                  17   Exhibit 10.
                                                                  18             35.   When Airbnb copied and displayed the Works at issue in this case, Airbnb
                                                                  19   removed Stross's copyright management information from the Works.
                                                                  20             36.   Stross never gave Airbnb permission or authority to remove copyright
                                                                  21   management information from the Works at issue in this case.
                                                                  22             37.   Airbnb not only used the images on its website but distributed them to
                                                                  23   others.
                                                                  24             38.   Airbnb provided the images to at least one media company named SFG
                                                                  25   Media Group, LLC.
                                                                  26             39.   SFG has stated that they obtained the works from Airbnb via
                                                                  27   press@airbnb.com.
                                                                  28



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT                                               CASE NO.:
                                                                       PAGE NO. 6 OF 11
                                                                         Case 3:21-cv-02886-JCS Document 1 Filed 04/21/21 Page 7 of 11




                                                                   1           40.     SFG was provided the Works by DKC. The email correspondence
                                                                   2   between SFG and DKC is attached hereto and marked Exhibit 11.
                                                                   3           41.     Airbnb copied and distributed the Works to DKC who then further copied
                                                                   4   and distributed them to SFG.
                                                                   5           42.     SFG then used the eight of the Works on its website. A copy of the eight
                                                                   6   Works displayed on SFG’s website is attached hereto and marked Exhibit 12.
                                                                   7           43.     On April 13, 2021, Stross found the Modern Guesthouse photograph on
                                                                   8   Airbnb’s servers and website. The Modern Guesthouse was also found on multiple blog
                                                                   9   sites, including BizLeads, Business Insider, and PR Times, all showing Modern
                                                                  10   Guesthouse photograph originating from Airbnb. Screenshots of those infringements are
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  11   attached hereto and marked Exhibit 13.
                                                                  12                                             COUNT I
                                                                  13                               COPYRIGHT INFRINGEMENT
                                                                  14           44.     Stross incorporates the allegations of paragraphs 1 through 43 of this
SRIPLAW




                                                                  15   Complaint as if fully set forth herein.
                                                                  16           45.     Stross owns a valid copyright in the Works and the Modern Guesthouse at
                                                                  17   issue in this case.
                                                                  18           46.     Stross registered the Modern Guesthouse and the Works at issue in this
                                                                  19   case with the Register of Copyrights pursuant to 17 U.S.C. § 411(a).
                                                                  20           47.     Defendants copied, displayed, and distributed the Modern Guesthouse and
                                                                  21   the Works at issue in this case and made derivatives of the Modern Guesthouse and the
                                                                  22   Works without Stross's authorization in violation of 17 U.S.C. § 501.
                                                                  23           48.     Defendants performed the acts alleged in the course and scope of its
                                                                  24   business activities.
                                                                  25           49.     Defendants’ acts were willful.
                                                                  26           50.     Stross has been damaged.
                                                                  27           51.     The harm caused to Stross has been irreparable.
                                                                  28   ///



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT                                               CASE NO.:
                                                                       PAGE NO. 7 OF 11
                                                                         Case 3:21-cv-02886-JCS Document 1 Filed 04/21/21 Page 8 of 11




                                                                   1                                             COUNT II
                                                                   2            REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION
                                                                   3           52.      Stross incorporates the allegations of paragraphs 1 through 43 of this
                                                                   4   Complaint as if fully set forth herein.
                                                                   5           53.      The Works at issue in this case contains copyright management
                                                                   6   information (“CMI”).
                                                                   7           54.      Airbnb knowingly and with the intent to enable or facilitate copyright
                                                                   8   infringement, removed CMI from the Works at issue in this action in violation of 17
                                                                   9   U.S.C. § 1202(b).
                                                                  10           55.      Airbnb committed these acts knowing or having reasonable grounds to
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  11   know that it will induce, enable, facilitate or conceal infringement of Stross's rights in the
                                                                  12   Works at issue in this action protected under the Copyright Act.
                                                                  13           56.      Airbnb caused, directed and authorized others commit these acts knowing
                                                                  14   or having reasonable grounds to know that it will induce, enable, facilitate or conceal
SRIPLAW




                                                                  15   infringement of Stross's rights in the Works at issue in this action protected under the
                                                                  16   Copyright Act.
                                                                  17           57.      Stross has been damaged.
                                                                  18           58.      The harm caused to Stross has been irreparable.
                                                                  19                                             COUNT III
                                                                  20            VICARIOUS COPYRIGHT INFRINGEMENT BY DEFENDANTS
                                                                  21           59.      Stross incorporates the allegations of paragraphs 1 through 43 of this
                                                                  22   Complaint as if more fully set forth herein
                                                                  23           60.      Stross owns valid copyrights in the Modern Guesthouse and the Works at
                                                                  24   issue in this case.
                                                                  25           61.      Stross registered the Modern Guesthouse and the Works at issue in this
                                                                  26   case with the Register of Copyrights pursuant to 17 U.S.C. § 411(a).
                                                                  27
                                                                  28



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT                                                 CASE NO.:
                                                                       PAGE NO. 8 OF 11
                                                                         Case 3:21-cv-02886-JCS Document 1 Filed 04/21/21 Page 9 of 11




                                                                   1            62.      Airbnb, Inc. and Dan Klores Communications, LLC, displayed and
                                                                   2   distributed the Modern Guesthouse and the Works at issue in this case without Stross’s
                                                                   3   authorization in violation of 17 U.S.C. § 501.
                                                                   4            63.      Airbnb, Inc. had the right and ability to supervise the infringing activities
                                                                   5   of Dan Klores Communications, LLC and the other infringing websites alleged herein.
                                                                   6            64.      Defendants had a direct financial interest in the infringing activities
                                                                   7   alleged herein.
                                                                   8            65.      As a result of Defendant’s vicarious infringements as alleged above,
                                                                   9   Defendant’s obtained direct and indirect profits it would otherwise not have realized but
                                                                  10   for its infringement of the Modern Guesthouse and the Works.
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  11            66.      Defendants have continued to copy, display, and distribute the Modern
                                                                  12   Guesthouse and the Works at issue with knowledge that such acts violate Stross’s
                                                                  13   intellectual property rights.
                                                                  14                                              COUNT IV
SRIPLAW




                                                                  15                      CONTRIBUTORY COPYRIGHT INFRINGEMENT
                                                                  16            67.      That, upon information and belief, Defendants have directly infringed
                                                                  17   Stross’s copyrights in the Modern Guesthouse and the Works by, inter alia displaying
                                                                  18   and distributing Stross’s Modern Guesthouse and the Works in connection with the
                                                                  19   marketing, advertising, and promotion of Defendants respective businesses and services
                                                                  20   in violation of Stross’s exclusive rights under the Copyright Act, 17 U.S.C. Sections 106
                                                                  21   and 50
                                                                  22            68.      That, upon information and belief, Defendants are liable as contributory
                                                                  23   infringers for the copyright infringements committed via publication and/or distribution
                                                                  24   of the Modern Guesthouse and the Works, and that such uses are in violation of Stross’s
                                                                  25   copyrights.
                                                                  26            69.      That, upon information and belief, Defendants, or one or more of them,
                                                                  27   had actual and/or constructive knowledge and/or through the exercise of ordinary
                                                                  28   business care and/or the examination of public and/or business records, knew or should



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT                                                   CASE NO.:
                                                                       PAGE NO. 9 OF 11
                                                                        Case 3:21-cv-02886-JCS Document 1 Filed 04/21/21 Page 10 of 11




                                                                   1   have known that the Modern Guesthouse and the Works were created by Stross, and that
                                                                   2   any use thereof was in violation of Stross’s copyright.
                                                                   3             70.   That upon information and belief, Defendants, or one or more of them,
                                                                   4   knew or should have known that they were not authorized to use Stross’s Modern
                                                                   5   Guesthouse and the Works.
                                                                   6             71.   That, upon information and belief, Defendants have directly and/or
                                                                   7   indirectly caused, enabled, encouraged, facilitated, and materially contributed to the
                                                                   8   infringement(s) via the publication and/or distribution of the Modern Guesthouse and the
                                                                   9   Works on their websites.
                                                                  10             72.   That, upon information and belief, Airbnb, Inc., in addition to the actions
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  11   above, provided the tools, including the Works, to Dan Klores Communications, LLC,
                                                                  12   for the infringements via the publication and distribution of the Works.
                                                                  13             73.   That, upon information and belief, through the conduct described
                                                                  14   hereinabove, Defendants are contributorily liable for the infringements described herein.
SRIPLAW




                                                                  15             74.   That, upon information and belief, the aforementioned acts of Defendants
                                                                  16   constitute federal statutory contributory copyright infringement under Section 501 of the
                                                                  17   Copyright Act in violation of the exclusive rights granted to Stross as the valid copyright
                                                                  18   holder.
                                                                  19             75.   That, upon information and belief, Defendants’ infringements are and
                                                                  20   have been willful, intentional, purposeful, and/or in disregard of the rights of Stross and
                                                                  21   have caused substantial damage to Stross.
                                                                  22             76.   That as a direct and proximate result of Defendants’ infringements, Stross
                                                                  23   has been and will continue to be damaged in an amount as yet undetermined.
                                                                  24             77.   Stross is entitled to the maximum statutory damages under 17 U.S.C.
                                                                  25   Section 504 (c), and as an alternative to statutory damages, Stross, at his election prior to
                                                                  26   judgment is entitled to recover his actual damages and any additional profits of the
                                                                  27   Defendants, or one or more of them, attributable to the infringements as under 17 U.S.C.
                                                                  28   Sections 504 (a)-(b).



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT                                                 CASE NO.:
                                                                       PAGE NO. 10 OF 11
                                                                        Case 3:21-cv-02886-JCS Document 1 Filed 04/21/21 Page 11 of 11




                                                                   1          78.      Stross is further entitled to damages, attorneys’ fees and costs under
                                                                   2   Section 504 and 505 of the Copyright Act, 17 U.S.C. Section 101 et., seq., given the
                                                                   3   willful, intentional, malicious and bad faith nature of Defendants’ copyright
                                                                   4   infringement.
                                                                   5
                                                                   6          WHEREFORE, Plaintiff prays for judgment against the Defendants Airbnb, Inc.
                                                                   7   and Dan Klores Communications, LLC that:
                                                                   8          a.       Defendants and their officers, agents, servants, employees, affiliated
                                                                   9   entities, and all of those in active concert with them, be preliminarily and permanently
                                                                  10   enjoined from committing the acts alleged herein in violation of 17 U.S.C. §§ 501, 1203;
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  11          b.       Defendants be required to pay Plaintiff his actual damages and
                                                                  12   Defendants’ profits attributable to the infringement, or, at Plaintiff's election, statutory
                                                                  13   damages, as provided in 17 U.S.C. §§ 504, 1203;
                                                                  14          c.       Plaintiff be awarded his attorneys’ fees and costs of suit under the
SRIPLAW




                                                                  15   applicable statutes sued upon;
                                                                  16          d.       Plaintiff be awarded such other and further relief as the Court deems just
                                                                  17   and proper; and
                                                                  18          e.       Plaintiff be awarded pre- and post-judgment interest.
                                                                  19                                         JURY DEMAND
                                                                  20           Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                  21
                                                                  22   DATED: April 21, 2021                          Respectfully submitted,
                                                                  23
                                                                  24                                                  /s/ Jonah A. Grossbardt
                                                                                                                      JONAH A. GROSSBARDT
                                                                  25                                                  MATTHEW L. ROLLIN
                                                                                                                      SRIPLAW
                                                                  26                                                  Attorneys for Plaintiff Alexander Bayonne
                                                                  27                                                  Stross

                                                                  28



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT                                                   CASE NO.:
                                                                       PAGE NO. 11 OF 11
